DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a multi-modal imaging catheter utilizing a dual-rotation scanning principle, classified in A61B 5/0035.
II. Claims 11-18, drawn to a system for multimodal imaging, classified in A61B 5/02007.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have each of a materially different design, mode of operation, function, and effect; where the design and mode of operation can be immediately discerned to be different by the fact that no component of Invention I is found in Invention II and vice versa the function and affect are also prima facie different when one notes the processing and display for OCE in Invention II and rotation arrangement of Invention I both of which are not found in the other invention and define the applicable uses thereof.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior art applicable to one invention would likely not be applicable to another invention.
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Quan Nguyen on 9/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “404” has been used to designate both “optical assembly” and “optical element” in [0126].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2 the article “a” should be added before “tissue”; in line 13 the phrase “capable of focusing” should be replaced by “configured to focus”; and in line 17 “can operate” should be replaced by “configured to operate”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 2 the phrase “mechanical wave in tissue” should be replaced by “a mechanical wave in the tissue”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  bridging lines 1-2 the phrase “capable of performing” should be replaced by “configured to perform”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 4 the phrase “capable of reflecting” should be replaced by “configured to reflect”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical assembly (206) capable of focusing light” in claim 1 and the “acoustic assembly [configured to generate] a mechanical wave” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification clarifies that the applicant never describes the corresponding structure for the “optical assembly”. In more detail, the term “optical assembly” appears at many places in the specification, but of them only [0123] (citing PGPUB US 20210282642 A1; hereafter merely the specification) actually attempts to define the structure and this section only declares: “In some embodiments, the imaging catheter may comprise only one optical assembly (206) comprising at least one optical element.” Likewise the term “optical element” is also never defined in the speciation and appears only in [0123] and [0126] neither of which even give an example of the structure thereof. As such there is not even a single example of an appropriate choice of element(s) for the optical assembly. Lastly and to compact prosecution to the upmost the examiner further searched for common optical terms/elements and for all disclosure of e.g. focusing. In this instance the examiner notes that the term lens only appears in one section, [0129], and focusing is only discussed in two sections, [0129] and [0137], and the sum-total of all structures involved in this process is a GRIN lens or GRIN fiber. As such it is presumed for examination purposes that any “optical element(s)”, as broadly as that term can reasonably be used, will read on the claimed optical assembly; and in particular that an optical fiber or a GRIN lens or a GRIN fiber will be considered exemplary thereof as they are the only optics of the applicant’s specification which are not claimed to be separate from the optical assembly (e.g. the reflector) or specified exist within the end of the catheter (i.e. noting that the only other optics in the entire disclosure are the are proximal to the catheter, e.g. the source, photodetector, etc.).
A review of the specification clarifies that the “acoustic assembly” is one or more acoustic elements. Specifically see [0123] which states “In some embodiments, the imaging catheter may comprise only one acoustic assembly comprising the acoustic element (208). In other embodiments, the image catheter may comprise more than one acoustic assembly, each comprising at least one acoustic element.” Since the term “acoustic element” is understood to be a transducer both by ordinary meaning and as given by [0137] using this as an example, the term “acoustic assembly” will be interpreted as comprising one or more acoustic elements.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding all claims, the use of reference numbers is indefinite in this instance. Specifically the examiner notes that multiple reference numbers have been used to refer to the same terms in the claims (e.g. optical assembly is both (206) and (404)) which renders such references prima facie indefinite. Likewise and for compact prosecution purposes the examiner also notes that limitations of the drawings or specification related with these reference numbers cannot be read into the claims such that the applicant is hereafter informed that e.g. referring to the acoustic element as both (208) and (402) does not confer any limitation on its structure or orientation (i.e. the specification may define 208 to be generally side facing and 402 to be forward facing, but the claims do not contain these limitation regardless of the existence of the different reference numbers).
Regarding claim 1, the claim iterates that the invention utilizes “a dual-rotational scanning principle”; however, it is unclear what principles the claim is refereeing to and how or if this principle would affect the function of the claim.
Regarding claim 1, the claim is drafted as an apparatus; however the claim recites the methodological statement “providing a scanning operation of the imaging catheter by rotating” which is prima facie indefinite because in apparatus claims it is the structures, not their uses/steps, which are under examination. For compact prosecution purposes the examiner notes that replacing “providing a scanning operation of the imaging catheter by rotating” with “configured to rotate” would render the claimed limitation definite.
Regarding claim 1, the claim iterates that the motors operation “allowing for variable imaging speeds of different modalities” which calls into question the scope of the claims for multiple reasons. First, what the motors are configured to/capable of bringing about is merely rotating. As such it is prima facie indefinite how or if the claimed limitation will modify the structure of the motors. Secondly, it is unclear what “different modalities” are used by the claims as the claims do not define a modality. Thirdly, this appears to be drafted as a desired result of using the motors and is therefore interpreted as a desiderata with no patentable weight. Fourth “the same or different speeds” lacks proper antecedence”. Fifth, the examiner notes that this statement about the motors is not interpretable as a limitation on the arrangement of other elements, and in particular notes that the claims do not recite that the optical assembly faces, focusses on, or otherwise outputs light to the reflective element – as such the apparatus as claimed (even if we look at it as a method, arguendo) is not capable of this step regardless of the rotation of the motors because only the rotation of the rotary apparatus/second motor currently has any impact on the scanning operation. Lastly and for compact prosecution the examiner will examine this limitation below as best understood.
Claim 2 recites the limitation “one optical assembly” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear how or if the “multiple optical assemblies” relate to the “an optical assembly” of parent claim 1. For compact prosecution purposes the examiner will presume that the optical assembly of the parent claim is one of the multiple optical assemblies.
Regarding claim 4, it is unclear how or if the “at least one acoustic assembly” relates to the “an acoustic element” of claim 1. For compact prosecution purposes the examiner will presume that the acoustic element of the parent claim is one of/within one of the multiple acoustic assemblies.
Claim 5 recites the limitation "one acoustic element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear how or if the “ multiple acoustic assemblies” relates to the “an acoustic element” of claim 1. For compact prosecution purposes the examiner will presume that the acoustic element of the parent claim is one of/within one of the multiple acoustic assemblies.
Regarding claim 8, the claim is drafted as an apparatus; however the claim recites the methodological statement “performing a combination of OCT, OCE, US, PAT, and NIRS/NIRS” which is prima facie indefinite because each of the foregoing imaging modalities requires additional unclaimed components and additional processing that is materially outside of the scope of the invention (e.g. arguendo, a larger system for performing PAT involving many proximal components, such as control electronics, image generation processing, and display electronics, which merely gathers data from the invention of claim 1/8) such that it is fundamentally unclear what if any further structures the claim limitation requires. For compact prosecution purposes the examiner will interpret the limitation as requiring that the acoustic element and/or the optical assembly as merely being capable of gathering data that could be used, by an external imaging system, to perform a combination of OCT, OCE, US, PAT, and NIRS/NIRS.
Regarding claim 9, the claim recites that the optical assembly “is configured for common-path optical assembly for high phase stability” which has no examinable meaning if read directly. Specifically, the phrase “for high phase stability” is clearly the desired result of the configuration and therefore holds no patentable weight. Likewise “is configured for common-path optical assembly” does not clarify, from any perspective, what is under examination. Based on the specification, and limited to the fact that the invention in question deals with only the distal optics, the examiner will presume that the optical assembly is configured to emit and receive light along a common-path.
Claim 10 recites the limitation "the center aperture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the acoustic element” in line 3; however, it cannot be discerned whether or not this refers to the “an acoustic element” of claim 1 or the previously recited “a ring-shaped acoustic element” of claim 10. 
Claim 10 recites the statement “the reflective element (204) is a reflective element” which is prima facie confusing and appears to generate a redundant term instead of defining the capabilities of the term. For compact prosecution purposes the examiner notes that replacing “and the reflective element (204) is a reflective element capable of reflecting acoustic waves and light” with “, and the reflective element is configured to reflect acoustic waves and light” would render the claimed limitation definite.

Claim limitation “optical assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See the Claim Interpretation section above which is incorporated herein by reference to fully describe why the description of the “optical assembly” is lacking. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance claim 1 requires that the imaging end reflecting elements be arranged such that “the first motor (202) and the second motor (520) can operate at the same or different speeds, allowing for variable imaging speeds of different modalities” and claim 10 requires that “optical assembly (404) goes through or sits within the center aperture of the acoustic element (402) and the reflective element (204) is a reflective element capable of reflecting acoustic waves and light” where – in this configuration – the first motor scans the elements/all modalities together. As such the limitations of claim 10 are incompatible and contrary to the limitations of claim 1 as currently drafted such that claim 10 is not a proper dependent claim thereof. For compact prosecution purposes the examiner notes that limitations of the specification (e.g. a plural acoustic assemblies comprising a first assembly mounted generally side facing and a second assembly mounted to be forward facing/to face the reflector) cannot be read into the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160242737 A1 by Zhou et al. (hereafter Zhou).

Regarding claim 1 as best understood, Zhou teaches: 1. A multimodal imaging catheter utilizing a dual-rotational scanning principle for simultaneous optical and acoustic imaging to provide imagery of tissue (see Zhou’s Abstract and/or [0050] noting that this is dual optical/US and has 3D imaging using rotating pull-back among other ‘scanning principles’ as best understood), the imaging catheter comprising:
a. a first motor (202) in a distal tip of the imaging catheter, providing a scanning operation through a reflective element (204) (see Zhou’s Figs. 11 noting motor 92 and reflective element 94);
b. a rotary apparatus (502) providing a scanning operation of the imaging catheter by rotating the imaging catheter entirely, the apparatus comprising: i. a fiber optic rotary joint (512), and ii. a slip ring (504) driven by a second motor (520), wherein the slip ring (504) connects to a proximal end of the imaging catheter to provide rotational force which provides an additional scanning operation (see Zhou’s [0050]-[0051] noting that the proximal end has a pull-back device for linear and rotational scanning, see also [0055] which remarks that this is done using a pull-back motor, then see [0078] which describes the fiber rotary joint and slip rings; all of which are depicted in Fig. 19);
c. an optical assembly (206) capable of focusing light for an imaging method based on optical principles (Zhou depicts multiple optical assemblies in Figs. 9-11, where any or all of optical fiber 72, prism 76, ball lens 66, aperture 86, and/or GRIN lens 68 appear to teach the optical assemblies, which as best understood is fully capable of being used in optical imaging methods); and
d. an acoustic element (208) for an imaging method based on acoustic principles (Zhou depicts multiple acoustic assemblies in Figs. 9-11, noting parts 54 and 84, also shown in detail view in Fig. 7B where each assembly can comprise many elements);
wherein the first motor (202) and the second motor (520) can operate at the same or different speeds, allowing for variable imaging speeds of different modalities (this is inherent, e.g. one motor can be on the other off. It is also taught by Zhou in [0052] and [0061] where fixed and variable speeds are discussed, and additionally for compact prosecution purposes the examiner notes that the claimed imaging, in a manner that is compatible with claim 10 and the instant limitation, is addressed below in the 103(a) analysis).
In the foregoing the examiner notes that while Zhou teaches all limitations of the claims as cited above and Zhou even goes on to teach that his embodiments are expressly alterable and combinable (see Zhou’s [0113]-[0114]); that Zhou has an embodiment which images using optical and acoustic elements actuated by the rotary apparatus (e.g. see Zhou’s Figs. 9-10; hereafter the base embodiment) and an embodiment which images using optical and acoustic elements actuated by the first motor (e.g. see Zhou’s Figs. 11; hereafter the alternative embodiment) but does not describe a single embodiment which has both of these features such that portions of the examiner’s rejection are drawn from separate embodiments. Therefore Zhou fails to fully teach all claimed elements in a single embodiment.
However, the examiner notes that Zhou also teaches the advantages of the separate embodiments (regarding imaging being conducted by rotating the entire catheter using a rotary apparatus, see each of [0069]-[0071] and [0078] which describe exactly why this is the conventional arrangement as it allows for making 3D helical scans which can be processed and displayed in real time thus providing a large amount of data to the clinician quickly) and (regarding imaging being conducted by a reflective element driven by the first motor, while this is only useful for individual slices the arrangement allows for those slices to be gathered at a higher frame rate and with more steady rotation than the previous embodiment as described in [0061] thus providing better data for a smaller area).
Likewise and alternatively the examiner notes that merely by virtue of having demonstrated, e.g. in the foregoing citations, that either embodiment would be known to be suitable for gathering the optical and acoustic data; one could simply choose to combine these embodiments under the legal precedent set form in MPEP 2144.06(I).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to combine the base embodiment of Zhou including the rotary apparatus and one or more of the optical or acoustic imaging elements with the alternative embodiment of Zhou including the motor, reflector, and one or more optical or acoustic imaging elements in order to advantageously be able to both take 3D scans of large areas and 2D scans of specific areas at higher and steadier frame rates as taught by Zhou above; or alternatively, to combine the base embodiment of Zhou including the rotary apparatus and one or more of the optical or acoustic imaging elements with the alternative embodiment of Zhou including the motor, reflector, and one or more optical or acoustic imaging elements simply in view of the legal precedent cited in MPEP 2144.06(I) which would render such a combination prima facie obvious.

Regarding claim 2 as best understood, Zhou further teaches: 2. The imaging catheter of claim 1, wherein one optical assembly (206) is used for multiple imaging methods that are based on optical and/or acoustic principles (as best understood this is inherent; however to fully compact prosecution the examiner notes that the method of use of Zhou employs multiple modalities such as photoacoustic imaging, florescence imaging or elastrography imaging, optical coherence imaging, and ultrasound imaging – all covered in [0020] and discussed in terms of the capabilities of the elements).

Regarding claim 3 as best understood, Zhou further teaches: 3. The imaging catheter of claim 1, wherein multiple optical assemblies are used (insofar as it is unclear what structure are or are not considerable as optical assemblies, see the rejection of claim 1 and note either of the following alternatives: 1) Zhou depicts multiple optical assemblies in Figs. 9-11, where any or all of optical fiber 72, prism 76, ball lens 66, aperture 86, and/or GRIN lens 68 appear to teach the optical assemblies such that the selection of a second one of these (e.g. an optical fiber and GRIN lens as is shown in Fig. 10B) would teach the claimed limitation; or 2) see the 103(a) analysis above where having a second set of imaging elements would teach as much).

Regarding claim 4 as best understood, Zhou further teaches: 4. The imaging catheter of claim 1, wherein at least one acoustic assembly is used to generate mechanical wave in tissue (as best understood this is inherent. Alternatively a transducer such as Zhou’s 54/84 would be fully capable of as much, lastly see e.g. [0020] and note that US imaging covers both generation and detection of mechanical waves which is also stated directly in [0059]).

Regarding claim 5 as best understood, Zhou further teaches: 5. The imaging catheter of claim 1, wherein one acoustic element (208) is used for multiple imaging methods that are based on optical and/or acoustic principles (as best understood this is inherent; however to fully compact prosecution the examiner notes that the method of use of Zhou employs multiple modalities such as photoacoustic imaging, florescence imaging or elastrography imaging, optical coherence imaging, and ultrasound imaging – all covered in [0020] and discussed in terms of the capabilities of the elements).

Regarding claim 6 as best understood, Zhou further teaches: 6. The imaging catheter of claim 1, wherein multiple acoustic assemblies are used (noting that the acoustic assembly is simply one or more acoustic element, see e.g. Zhou’s Fig. 7B and note that any of the depicted transducers such as 54 or 84 would read on the claim; however and for compact prosecution purposes the examiner also notes the following two alternatives: 1) see [0062] and note that this can be a circular array of transducers which can image in 360 degrees without rotation so as to clearly cover a large multiple of assemblies; or 2) see the 103(a) analysis above where having a second set of imaging elements would teach as much).

Regarding claim 7 as best understood, Zhou further teaches: 7. The imaging catheter of claim 1, wherein at least one acoustic assembly is used for imaging (as best understood this is inherent; however to fully compact prosecution the examiner notes that the method of use of Zhou employs multiple modalities such as photoacoustic imaging, florescence imaging or elastrography imaging, optical coherence imaging, and ultrasound imaging – all covered in [0020] and discussed in terms of the capabilities of the elements), wherein at least one acoustic assembly is used to generate mechanical wave in tissue (again, as best understood this is inherent. Alternatively a transducer such as Zhou’s 54/84 would be fully capable of as much, lastly see the foregoing and note that US imaging covers both generation and detection of mechanical waves).

Regarding claim 8 as best understood, Zhou further teaches: 8. The imaging catheter of claim 1, wherein the imaging catheter is capable of performing a combination of OCT, OCE, US, PAT, and NIRS/NIRS (as best understood this is inherent; however to fully compact prosecution the examiner notes that the method of use of Zhou employs multiple modalities such as photoacoustic imaging, florescence imaging or elastrography imaging, optical coherence imaging, and ultrasound imaging – all covered in [0020] and discussed in terms of the capabilities of the elements, and many sections such as the Abstract or [0079] or [0082] iterate that combinations of multiple of these can be taken).

Regarding claim 9 as best understood, Zhou further teaches: 9. The imaging catheter of claim 1, wherein the optical assembly (206) is configured for common-path optical assembly for high phase stability (as best understood this only requires that the same optics/assembly is used for both emission and reception. Thus see any of Zhou’s Figs. 9-11 which illustrate as much clearly).

Regarding claim 10 as best understood, Zhou further teaches: 10. The imaging catheter of claim 1, wherein the acoustic element (208) is a ring-shaped acoustic element (402), such that an optical assembly (404) goes through or sits within the center aperture of the acoustic element (402) and the reflective element (204) is a reflective element capable of reflecting acoustic waves and light (see Zhou’s Figs. 10-11 both of which clearly show all claimed limitations, though for compact prosecution purposes one can further see Zhou’s [0019] or the like for the transducer being a single ring transducer where the center aperture 86 is clearly labeled and where the forward/reflector facing configuration is described in [0060]-[0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20160242650 A1 by Chen et al. (hereafter Chen) teaches many relevant limitations and in particular the examiner notes that Chen teaches how one can position various optical or acoustic elements/assemblies and have them cooperate with one another. See e.g. Chen’s Fig. 7B and 8B which show arranging the elements to colinearly or confocally cooperate, which may be relevant to understanding how one of ordinary skill in the art could position the components modified above and may later be relevant as a 103(a) reference if the applicant amends the claims to include specific angular or communication or focal limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793